Title: James Madison to William C. Rives, 26 January 1836
From: Madison, James
To: Rives, William Cabell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Jany. 26. 1836.
                            
                        
                        
                        I return with thanks the papers you kindly favored me with an opportunity of perusing. They are not without
                            interest tho’ superseded by the mass of information now before the public. I am sorry to find from this, that so much
                            uncertainty still clouds the issue of the controversy with France. Should it fail of an amicable adjustment by the parties
                            themselves, it is quite possible that Great Britain may see in some of the consequences of a War between them, injuries
                            overbalancing the incidental advantages accruing to herself, and successfully interpose her friendly offices. The
                            spectacle in that case, would be as marvellous as the state of things which led to it. With our respects and regards to
                            Mrs Rives, I tender the reassurance of my high esteem and best wishes.
                        
                        
                            
                                James Madison
                            
                        
                    